Title: Benjamin Henry Latrobe to Thomas Jefferson, 14 April 1818
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                             Dear Sir,
                            Baltimore
April 14h 1818
                        
                        Since my retirement from the public service I no longer here hear from You, in answer to the letters I have written transmitting the information you requested, and in the only manner in which I could, myself, obtain it. This is the only bad consequence which has resulted to me from my resignation, and the displeasure of the President US.
                        I enclose you, I hope without offence, as a statement which was rendered necessary in consequence of my losing a very honorable & lucrative employment on the plea of my extravagance; the President’s authority having been used as the ground of the charge.—For the President, I shall always retain the highest respect, well aware of the course of intrigue that suddenly induced him to forbid me all approach to him personally & by letter. He will be undeceived, tho’ perhaps too late.—I have here more employ than ever, and such as produces for me respect & independence. I shall always be very truly
                        
                             & gratefully Yours
                            B H Latrobe
                        
                    